Exhibit 11 CenturyTel, Inc. COMPUTATIONS OF EARNINGS PER SHARE (UNAUDITED) Three months Six months ended June 30, ended June 30, 2007 2006 2007 2006 (Dollars, except per share amounts, and shares in thousands) Income (Numerator): Net income $ 112,265 152,210 190,135 221,470 Dividends applicable to preferred stock (93 ) (96 ) (186 ) (194 ) Net income applicable to common stock 112,172 152,114 189,949 221,276 Interest on convertible debentures, net of tax 1,207 1,207 2,414 2,414 Dividends applicable to preferred stock 93 96 186 194 Net income as adjusted for purposes of computing diluted earnings per share $ 113,472 153,417 192,549 223,884 Shares (Denominator): Weighted average number of shares: Outstanding during period 109,263 116,165 110,506 119,572 Nonvested restricted stock (858 ) (724 ) (788 ) (655 ) Number of shares for computing basic earnings per share 108,405 115,441 109,718 118,917 Incremental common shares attributable to dilutive securities: Shares issuable under convertible securities 4,485 4,496 4,485 4,502 Shares issuable upon settlement of accelerated share repurchase agreements - 1,045 - 729 Shares issuable under incentive compensation and employee benefit plans 831 654 812 650 Number of shares as adjusted for purposes of computing diluted earnings per share 113,721 121,636 115,015 124,798 Basic earnings per share $ 1.03 1.32 1.73 1.86 Diluted earnings per share $ 1.00 1.26 1.67 1.79
